Title: From John Adams to Benjamin Rush, 28 February 1790
From: Adams, John
To: Rush, Benjamin



Dear Sir
New York Feb. 28 1790

The Tories, are not only more united and attached to each other as you observe in your Letter of the 24th, but they are more skilful Politicians than the Whigs. They understand better how to influence the public opinion.—The Whigs never during the War, or at the Peace made the most of their own Actions as the Tories always do. it is really ridiculous to observe the Simplicity of our good Friends: and the Art of our old Enemies.  No Events honourable to the Whigs have been celebrated. The Capture of Burgoine and Cornwallis, Events which would have rung thro the Universe, if they had been accomplished by our Tories, have never been talked of. The formation of the Union of the Colonies in 1774, is forgotten. 1775 is considered the Beginning of the Revolution. The Adjustment of the Bill of Rights in 1774 was one of the most difficult and critical Things that has been ever done. The Peace is considered as nothing.—It was not worth a Thanksgiving day.—The Treaty with Holland: the Money obtained there which maintained our War for Years: When Congress could not command a Farthing—These Events are all forgotten, and no more talked of than if they had happened in the heart of Africa before the flood.—The Embassy to England, one of the most extraordinary Things that ever happened among Men or Nations, is never so much as mentioned. I have hinted here, only at a few Events Quorum Pars magna fui—You knew as many in which you were active—all equally deadened, and forgotten. had the Tories at this moment the Power to ascribe these Events to any of them they would be the subject of Conversation every day and of Dreams every night, of Pamphlet Poems, and Newspaper Panegyricks every Week,—The very epithets of Tories and Whigs are curious—Every Thing that makes for them is great, sublime, glorious, wonderful, marvellous astonishing—The Whigs whine and mutter out,—He has deserved well. He is a Man of considerable Abilities &c. the one Party animate and make a deep Impression on the People, excite their admiration and Gratitude—The other excite nothing but Indifference, or Contempt, stupidity or Sleep.
incomplete
